In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14‐3226

NATHANIEL JACKSON,
                                                 Plaintiff‐Appellant,

                                 v.


LIEUTENANT DAVID WILLIS, et al.,
                                              Defendants‐Appellees.

        Appeal from the United States District Court for the 
                      Central District of Illinois.
        No. 3:12‐cv‐03023‐CSB‐DGB — Colin S. Bruce, Judge. 



 ARGUED NOVEMBER 8, 2016 — DECIDED DECEMBER 27, 2016


   Before WOOD, Chief Judge, and POSNER and ROVNER, Circuit
Judges.

   ROVNER, Circuit Judge.  Nathaniel Jackson, an inmate in the
custody  of  the  Illinois  Department  of  Corrections,  filed  a
complaint pursuant to 42 U.S.C. § 1983 alleging that his rights
under the Eighth Amendment were violated by prison officials.
He brought the lawsuit against David Willis, a Lieutenant at
2                                                      No. 14‐3226

Logan Correctional Center, and Eddie J. Payne, a correctional
officer at Pinckneyville Correctional Center, in connection with
an incident that occurred at Logan on August 4, 2011, during
his transfer from Dixon Correctional Center to Pinckneyville.
Jackson  alleged  that  he  was  unconstitutionally  subjected  to
excessive  force  and  also  alleged  a  failure  to  protect  by  the
refusal of his request to be placed in a prison in which he had
no  known  enemies.  The  details  surrounding  the  Eighth
Amendment claim are of limited relevance to the issues in this
appeal. In brief, Jackson was scheduled to be transferred from
Logan  to  Pinckneyville,  but  when  he  arrived  at  Logan  he
refused to transfer to Pinckneyville stating that he had made
enemies with correctional officers there. He asserted that he
had a right to refuse a transfer. In support of that contention,
he  testified  that  he  had  witnessed  other  prisoners  refuse
transfers from Logan, and they were placed in segregation and
issued a disciplinary ticket. He further asserted that in May
2007,  he  refused  a  transfer  to  Shawnee  Correctional  Center
while  he  was  at  Logan  because  prison  employees  were  his
enemies  there,  and  he  was  allowed  to  stay  at  Logan.  In  the
August 4, 2011, incident, Jackson’s refusal to transfer met with
a different reaction. He testified that a number of officers lifted
him over their heads and threw him, head first, into the van,
causing injury. The officers disputed his testimony as to the
manner in  which he  was transported. They testified  that he
refused to walk to the van, and that they carried him there, but
that he stepped inside of his own accord and was not thrown
into it. They further asserted that once inside the van he never
claimed any injury, nor did he request any medical treatment. 
No. 14‐3226                                                         3

    Following a trial, a jury returned a verdict in favor of the
defendants and against Jackson. On appeal, counsel for Jackson
argues  that  he  is  entitled  to  a  new  trial  because  the  court
refused to grant a continuance when his attorney withdrew on
the  eve  of  trial,  the  court  improperly  admitted  a  7‐year‐old
disciplinary report without a limiting instruction or explana‐
tion, and the court abused its discretion in admitting a 12‐year‐
old burglary conviction as evidence of Jackson’s truthfulness.
None  of  those  alleged  errors  rendered  the  trial  unfair  and
command a new trial.
     As he proceeded with his case in the district court, Jackson
filed  multiple  requests  seeking  the  appointment  of  pro  se
counsel. The district court denied the appointment of counsel
numerous times, including in January and October of 2013, and
in  June  of  2014.  Each  time,  the  district  court  reasoned  that
Jackson  had  experience  litigating  and  that  his  pleadings
demonstrated a grasp of the relevant facts and law. The court
also noted that Jackson had personal knowledge of the alleged
excessive force and should be able to obtain medical records to
corroborate his injuries. The court concluded, in each instance,
that Jackson was competent to proceed pro se in light of the
relative simplicity of his claims. See Pruitt v. Mote, 503 F.3d 647,
654–55  (7th  Cir.  2007)  (setting  forth  the  considerations  in
determining whether to appoint counsel in civil litigation). On
August 26, 2014, the district court procured pro bono represen‐
tation for Jackson. At  that  time, the court also  extended the
final pretrial conference date to September 26. The jury trial
dates of October 7–9 had been set by the court on May 9, and
at the status on August 26 the court made clear that the final
pretrial  conference  and  jury  trial  dates  were  firm.  Jackson’s
4                                                        No. 14‐3226

appointed counsel, Bhairav Radia, appeared in person for the
September  26  pretrial  conference,  and  Jackson  appeared  by
phone.  At  that  conference,  Jackson  did  not  express  any
concerns with Radia’s representation. Ten days later, on the
eve  of  trial  in  a  case  that  had  been  pending  for  32  months,
Jackson—appearing  by  phone—asked  the  court  to  dismiss
Radia  and  to  grant  him  a  continuance  of  the  trial  date.  In
addition, at Jackson’s request, his attorney filed a motion to
withdraw in the case. After a discussion with the trial court at
which the court reiterated that the trial date was “firm” and
that Jackson would be disadvantaged if proceeding unrepre‐
sented, Jackson indicated a willingness to proceed with Radia,
but Radia stated that he wanted to proceed with his motion to
withdraw because his client disagreed with his trial strategy
and fundamentally distrusted him personally. The trial court
arranged for Jackson and Radia to have the use of the phone in
the courtroom without interruption for around 20 minutes in
order for them to discuss how they wanted to proceed. When
court reconvened, Radia informed the court that Jackson had
confirmed  that  he  fundamentally  distrusted  Radia  and  that
they were in agreement that they could not work together as
attorney and client. The trial judge did not inquire of Jackson
separately  whether  he  agreed  with  that  characteriza‐
tion—which  would  have  been  preferable—but  Jackson  has
never asserted that Radia incorrectly characterized his position
in  informing  the  court  that  they  agreed  that  they  could  not
work together. At that time, the trial judge granted the motion
to withdraw, but in order to mitigate the adverse impact on
Jackson, the court first required Radia to remain as standby
counsel. The trial judge refused to continue the case, reasoning
No. 14‐3226                                                          5

that: it was a relatively straightforward case; Jackson knew the
facts as well as anyone; it was late afternoon the day before
trial; it would be difficult to contact all of the prospective jurors
given  that  many  worked  in  the  fields  on  farms  in  the  rural
area; and that many prospective jurors had arranged for time
off work already. The court also stated that it had contacted
many  attorneys  before  finding  one  available  to  represent
Jackson the first time, and had no reasonable ability to obtain
additional counsel for him. 
     The court inquired as to whether Jackson had seen all of the
documents in the case, and Radia indicated that Jackson had
not  seen  a  set  of  documents  that  were  prepared  as  trial
exhibits. The court then altered the schedule for the next day
in order to give time for Jackson to review them with standby
counsel. Instead of proceeding with the trial the next day, the
court limited the proceedings to jury selection in the morning,
and made arrangements for Jackson to stay at the courthouse
all  day  that  day  to  allow  him  to  review  the  exhibits  in  the
Marshal Service area with Radia, or to take the documents back
to the correctional center.
    Jackson recognizes that he had no right to counsel in his
civil proceeding, and does not argue  that the court erred in
failing  to  obtain  substitute  counsel  for  him  after  Radia  was
allowed  to  withdraw.  His  only  claim  is  that  the  trial  court
should  have  granted  a  continuance  to  allow  him  to  either
obtain  substitute  counsel  on  his  own  or  prepare  to  defend
himself pro se. 
   A  district  court’s  decision  to  deny  a  continuance  is  re‐
viewed only for abuse of discretion, and we will reverse only
6                                                        No. 14‐3226

if the record contains no evidence upon which the judge could
have rationally based his decision. Wasson v. Peabody Coal Co.,
542 F.3d 1172, 1175 (7th Cir. 2008). “This court has emphasized
that ‘district judges must be allowed considerable leeway in
scheduling civil cases, and therefore in denying continuances
that would disrupt their schedules … .’” Id. at 1175, quoting
Research Sys. Corp. v. IPSOS Publicite, 276 F.3d 914, 920 (7th Cir.
2002).  Jackson argues that the  court abused  its discretion in
refusing the continuance because: this was his first and only
continuance in the 32‐month‐old case; the request was made in
good  faith;  he  had  not  received  all  discovery  in  a  timely
fashion;  and  having  persuaded  Jackson  that  he  needed
experienced trial counsel, the court should not have permitted
appointed counsel to withdraw without granting a continuance
sufficient  to  allow  Jackson  to  obtain  substitute  counsel  or
prepare  to  try  the  case  pro  se.  None  of  those  arguments
establish an abuse of discretion here. 
    Jackson’s  argument  that  it  was  his  first  request  for  a
continuance and that discovery was not timely received suffer
from  the  same  defect,  in  that  the  continuance  request  was
made on the eve of trial. Jackson appeared by phone ten days
prior,  and  neither  requested  a  continuance  nor  did  he  even
complain of his representation or the discovery concerns at that
time. The compressed time period in which to prepare to try
his  case  was  a  result  of  his  failure  to  raise  those  concerns
earlier. Moreover, Jackson’s complaint that the court convinced
him of the need for counsel but then failed to grant him time to
prepare his case ignores the sequence of events on October 6,
the  day  before  trial.  Jackson  initially  agreed  to  retain  his
counsel when questioned by the court and after the court made
No. 14‐3226                                                       7

clear to him that no continuance to the trial would be granted;
nevertheless, after he was given time to consult privately with
his counsel, Radia informed the court that Jackson had con‐
firmed that he fundamentally distrusted Radia and that they
were  in  agreement  that  they  could  not  work  together  as
attorney and client. Therefore, even with the knowledge that
the court would not continue the case, Jackson agreed that he
still wanted his counsel to withdraw. 
    The trial court attempted to minimize the adverse impact
of Jackson’s decision by requiring Radia to remain as standby
counsel. The court also altered the trial schedule for the next
day,  so  that  jury  instruction  would  end  in  the  morning  and
ensuring that Jackson had access to Radia and all trial exhibits
for  the  remainder  of  the  day.  Those  provisions  appeared  to
have ameliorated the adverse impact of the denial, because the
court  noted  in  a  subsequent  order  that  Radia  had  done  an
admirable job as standby counsel and that Jackson consulted
with  Radia  frequently.  Finally,  the  court  had  already  deter‐
mined numerous times that Jackson was capable of handling
the litigation pro se, holding that he had experience litigating,
that his pleadings demonstrated a grasp of the relevant facts
and law, that he had personal knowledge of the facts, and that
the  claims  were  relatively  simple.  The  court  expressed  its
concern with the impact of such a last‐minute continuance on
the prospective jurors, who had arranged to take time off from
their work to appear the next day for the trial, and who could
not be easily contacted. Those are relevant considerations for
a  court  in  determining  whether  to  grant  a  continuance.  In
conclusion,  there  was  no  abuse  of  discretion  in  the  court’s
decision to deny the continuance given that it was made on the
8                                                      No. 14‐3226

eve of trial in a case that had been pending for 32 months, a
continuance  would  not  result  in  the  appointment  of  new
counsel because the court did not believe it could reasonably
obtain additional representation, Jackson had demonstrated an
ability to litigate the case pro se, the court modified the trial
schedule to allow time for Jackson to familiarize himself with
the trial exhibits that had been prepared by appointed counsel,
and appointed counsel would remain as standby counsel. 
    Jackson next challenges the court’s evidentiary decision to
admit a 2007 disciplinary report. The trial court enjoys broad
discretion  in  determining  whether  to  admit  or  exclude  evi‐
dence, and therefore we will reverse such evidentiary determi‐
nations  only  for  an  abuse  of  discretion.  Hall  v.  Flannery,
840 F.3d 922, 926–27 (7th Cir. 2016); Empress Casino Joliet Corp.
v. Balmoral Racing Club, Inc., 831 F.3d 815, 833 (7th Cir. 2016). At
trial, Jackson testified that based on his own personal experi‐
ence, he believed that he could refuse a transfer at the Logan
Correctional Center. He testified that on May 16, 2007, he had
arrived at Logan to be transferred to Shawnee, and he success‐
fully  refused  the  transfer  to  Shawnee.  He  stated  that  rather
than being transferred, he was placed in segregation at Logan
and issued a disciplinary ticket. In response to that testimony,
the  defendants  cross‐examined  Jackson  as  to  that  May  2007
incident. The defendants asked Jackson whether in May 2007
he had refused a direct order to get on the bus and had then
threatened to kill one of the officers at Shawnee if forced to go
there. Jackson responded that he did not remember making
that statement, and denied threatening the staff at Shawnee. At
that  point,  defendants’  counsel  introduced  the  May  2007
No. 14‐3226                                                            9

disciplinary report to impeach Jackson, in which Jackson was
found guilty of threatening correctional officers. 
    Jackson did not object to the introduction of that report and
therefore the admission of the report can be reviewed only for
plain error, which is available only in extraordinary cases. Fed.
R. Evid. 103; Boutros v. Avis Rent A Car System, 802 F.3d 918,
924 (7th Cir. 2015). Under that standard, Jackson must show
that  exceptional  circumstances  exist,  substantial  rights  are
affected,  and  a  miscarriage  of  justice  will  result  if  review  is
denied. Id. He cannot meet that burden here. 
    The evidence of the disciplinary report, though potentially
prejudicial, was relevant to rebut Jackson’s contention that he
was allowed to refuse the transfer in this case because he had
been allowed to do so in May 2007. The report demonstrated
that additional factors were present in the May 2007 incident,
in that the correctional officers believed that he had threatened
to  kill  officers  at  Shawnee  in  the  May  2007  incident,  which
rendered  it  a  fundamentally  different  situation  from  the
transfer at issue here. Jackson himself rendered that evidence
relevant  by  relying  on  that  incident,  and  the  court  did  not
abuse its discretion in allowing it. See e.g. Gomez v. Ahitow, 29
F.3d  1128,  1139  (7th  Cir.  1994)  (upholding  the  admission  of
threat evidence where the evidence was probative to an issue
other than credibility). In fact, the court attempted to minimize
the adverse impact by denying the defendants’ request for a
Gilbert instruction, which would have instructed the jury that
Jackson  threatened  prison  staff  as  indicated  in  the  report
despite his denial. Gilbert v. Cook, 512 F.3d 899, 902 (7th Cir.
2008). The court decided to admit the report rather than issue
the instruction in order to minimize the likelihood that the jury
10                                                     No. 14‐3226

would unduly focus on that past incident. Jackson has failed to
demonstrate that his substantial rights are affected resulting in
a miscarriage of justice. 
    Jackson’s final argument is also without merit. He asserts
that the court erred in allowing defense counsel to ask whether
he was incarcerated for a felony, to which he replied “burglary,
yes.” Jackson never objected to that  question, so once  again
review is limited to the plain error standard, and requires a
showing  that  his  substantial  rights  were  violated  and  a
miscarriage  of  justice  will  result.  Id.  He  cannot  meet  that
burden. Jackson had already revealed in his opening statement
that he was incarcerated for burglary, so there was no preju‐
dice to him from it. That is particularly true in a case such as
this  challenging  actions  that  occur  during  a  prison  transfer,
because the fact of his incarceration is already known, so the
risk of prejudicial impact is lower. Furthermore, Jackson has
failed to indicate how introduction of that evidence could have
affected his substantial rights. See Fed. R. Civ. P. 61. 
    Jackson filed a pro se brief in this appeal, raising a number
of additional issues, but those too are without merit. He alleges
that the defendants offered conflicting testimony, but it is the
province of the jury to weigh the credibility of the witnesses
and  make  the  final  determination.  Perry  v.  New  Hampshire,
132 S. Ct. 716, 723 (2012). Moreover, he asserts that he should
have been allowed to present evidence as to grievances he had
pursued against Pinckneyville prison officials, but that is not
relevant to the narrow issue before the court in this case as to
the excessive force claim. He also challenges the inability to
pursue  additional  discovery,  but  concerns  about  discovery
were pursued in the August 26, 2014 status hearing, and the
No. 14‐3226                                                     11

court  directed  the  defendants  to  ensure  all  discovery  was
provided  by  September  2nd.  The  court  began  the  status
hearing  on  September  26  by  inquiring  whether  Radia  had
received all discovery and Radia responded that he had and
agreed with the court that it was a “dead issue” now. Jackson
did  not  indicate  any  disagreement  with  that  statement.
Accordingly,  any  such  challenge  raised  in  this  appeal  is
waived.  Jackson  has  raised  no  meritorious  challenge  in  this
appeal.
  Accordingly,  the  decision  of  the  district  court  is
AFFIRMED.